Exhibit 10.32

November 20, 2006

Merrill Lynch Global Partners, Inc.
c/o Merrill Lynch Global Private Equity
4 World Financial Center, 23rd Floor
New York, NY 10080
Tel: (212) 449-1119
Attention: George Bitar

Ladies and Gentleman:

Reference is made to the Consulting Agreement, dated as of December 21, 2005
(the “Merrill Consulting Agreement”), among Hertz Global Holdings, Inc.
(formerly named CCMG Holdings, Inc.) (the “Company”), The Hertz Corporation
(“Hertz”) and Merrill Lynch Global Partners, Inc. (“Merrill”).  The Merrill
Consulting Agreement sets forth, among other things, the fees to be paid to
Merrill by the Company and its subsidiaries for Consulting Services and
Transaction Services to be performed by Merrill or its affiliates thereunder. 
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Merrill Consulting Agreement.

The parties agree to terminate the Merrill Consulting Agreement pursuant to
Section 4 thereof upon the consummation of the Company’s initial Public Offering
(as defined in the Stockholders Agreement).  In connection with such
termination, the Company will pay (or will cause a subsidiary of the Company to
pay) a fee of $5 million to Merrill (the “Merrill Termination Fee”) on the
closing date of the Company’s initial Public Offering and, in consideration
thereof, Merrill will waive any right to any Transaction Fee in connection with
such Public Offering.  Upon payment of the Merrill Termination Fee, the Merrill
Consulting Agreement will automatically terminate, provided that Section 3(b)
and Section 3(d) thereof shall survive solely as to any portion of any
Consulting Fee or Expenses accrued, but not paid or reimbursed, prior to such
termination.

The termination of the Merrill Consulting Agreement has been requested by the
Company (with Majority Approval, as defined in a Stockholders Agreement).  The
Merrill Consulting Agreement is being terminated in reliance upon, and subject
to, the concurrent termination of the Consulting Agreement, dated as of December
21, 2005, among the Company, Hertz and Clayton, Dubilier & Rice, Inc. (the “CD&R
Consulting Agreement”) and the Consulting Agreement, dated as of December 21,
2005, among the Company, Hertz and TC Group IV, L.L.C. (the “Carlyle Consulting
Agreement”), in each case in consideration of a fee in an amount equal to the
Merrill Termination Fee and on terms substantially identical to this letter
agreement.

This letter agreement may be executed in any number of counterparts, with each
executed counterpart constituting an original, but all together one and the same
instrument. This


--------------------------------------------------------------------------------


letter agreement sets forth the entire understanding and agreement among the
parties with respect to the transactions contemplated herein and supersedes and
replaces any prior understanding, agreement or statement of intent, in each case
written or oral, of any kind and every nature with respect hereto. This letter
agreement is governed by and construed in accordance with the laws of the State
of New York applicable to agreements made and to be performed within that state.

If the foregoing is in accordance with your understanding and agreement, please
sign and return this letter agreement, whereupon this letter agreement shall
constitute a binding agreement with respect to the matters set forth herein.

Sincerely,

 

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

By: :

/s/ Paul Siracusa

 

 

 

Name: Paul J. Siracusa

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

/s/ Paul Siracusa

 

 

 

Name: Paul J. Siracusa

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

Acknowledged and agreed as of the

 

 

date first above written:

 

 

 

 

 

MERRILL LYNCH GLOBAL PARTNERS, INC.

 

 

 

By:

/s/ George A. Bitar

 

 

Name: George A. Bitar

 

Title: Managing Director

 

2


--------------------------------------------------------------------------------